UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4364



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


YAHYA WARITH, a/k/a Johnnie Wallace,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-271)


Submitted:   March 18, 2005                 Decided:   April 28, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry L. Marsh, III, Frederick H. Marsh, HILL, TUCKER & MARSH,
Richmond, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Michael J. Elston, G. Wingate Grant, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yahya Warith appeals his conviction on fifteen counts of

fraud by wire affecting a financial institution in violation of 18

U.S.C.A. § 1343 (West Supp. 2004).    On appeal, he challenges the

fact that he was convicted based on circumstantial evidence.     He

also argues that the evidence was insufficient to support a guilty

verdict and therefore the district court erred in denying his

motion for judgment of acquittal.      Finding no error, we affirm

Warith’s convictions.

          Warith first contends that the government failed to meet

its burden of proof because the only evidence supporting his

conviction was circumstantial evidence.   This court has previously

held that circumstantial evidence may be sufficient to support a

conviction even if it does not exclude every reasonable hypothesis

consistent with innocence.    United States v. Jackson, 863 F.2d

1168, 1173 (4th Cir. 1989) (citing United States v. George, 568

F.2d 1064, 1069 (4th Cir. 1978)).   Accordingly, we find no merit to

Warith’s challenge to the use of circumstantial evidence to support

his convictions.

          Warith next contends that the evidence was insufficient

to support a guilty verdict and therefore the district court erred

in denying his motion for judgment of acquittal.    Warith does not

contest that unauthorized transactions were made transferring funds

from the bank accounts of various companies to the bank account of


                              - 2 -
Consumer Diversified Services, Inc. (“CDS”), a company owned and

operated by Warith and his wife.       But he argues that there was

insufficient evidence that he was involved in the transactions.

           The government presented evidence that, during May and

June 1998, unauthorized bank transactions were being initiated by

someone using Automated Clearing House (“ACH”) software issued to

CDS, transferring money from the bank accounts of various companies

into the First Union Bank account of CDS.    Prior to May 1998, the

highest average daily balance in the CDS bank account was $7235.96

in April 1998. The average daily balance skyrocketed to $43,621.85

in May 1998 and jumped further to $57,363.46 in June 1998.   Neither

Warith nor his wife ever contacted First Union to question these

increases in deposits into the CDS account; rather, during these

two months, Warith and his wife withdrew sizable amounts from this

account.   Tens of thousands of dollars were paid to Warith — either

directly by a check made payable to him, or through a number of

transactions that transferred the funds into several different bank

accounts on which he had signatory authority.

           Additionally, the government produced documents recovered

during the execution of search warrants at CDS’s business office

and at the Warith residence.     These documents included the ACH

software manual that was issued to CDS in 1998, and copies of

checks drawn on the very accounts from which unauthorized payments

were being made and made payable to Cable & Wireless, a company


                               - 3 -
unrelated to CDS.      The searches also recovered a notice of the

reversal   of   one   of   the   unauthorized   transactions   and   forms

purporting to authorize the debit of various bank accounts in favor

of CDS.

           We find that, viewing all the evidence in the light most

favorable to the government, this evidence was sufficient to

support the jury’s verdict that Warith was guilty of the fifteen

charges of wire fraud.      See Glasser v. United States, 315 U.S. 60,

80 (1942); United States v. Wills, 346 F.3d 476, 495 (4th Cir.

2003), cert. denied, 124 S. Ct. 2906 (2004).         Thus, the district

court properly denied Warith’s motion for judgment of acquittal.

See United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).

           Accordingly, we affirm Warith’s fifteen convictions for

wire fraud.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   - 4 -